Citation Nr: 1539177	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to September 1954.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit sought on appeal.  The Veteran perfected a timely appeal of this issue.

The Board notes that additional evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the August 2014 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on August 2014 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claim does not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With resolution of reasonable doubt in favor of the Veteran, his service-connected posttraumatic stress disorder (PTSD) is shown to be of such severity so as to preclude substantially gainful employment.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is unemployable due to his service-connected PTSD.  This is the Veteran's only service-connected disability. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

In this case, service connection is in effect for PTSD rated as 70 percent disabling.  This is the Veteran's only service-connected disability.  As such, the Veteran's combined disability evaluation is 70 percent, effective August 27, 2010.  The Veteran filed his TDIU claim in July 2012.  Accordingly, since filing his claim, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16.  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.

Initially, the Board notes that the Veteran is currently unemployed.  Throughout his appeal, to include at his VA examinations, the Veteran has indicated that he is not working.  According to his VA 21-8940, the Veteran was previously employed as a doorman and last worked in 2002.  The Veteran contends that he is unemployable due to his service-connected PTSD.  Specifically, in a January 2013 statement, the Veteran indicated that his PTSD medications had been increased, which prevented his employability.  At a January 2012 VA PTSD examination, the Veteran indicated that he had completed high school and one year of college.  He had prior work experience as a dishwasher, food service employee, factory worker, and doorman.
The medical evidence supports the Veteran's contentions.  Specifically, in August 2013, the Veteran's treating VA psychiatrist, Dr. C.S., submitted a medical opinion.  Dr. C.S. stated that he had been treating the Veteran for his PTSD since 2009.  He opined that the Veteran's PTSD symptoms and advanced age would prevent him from obtaining employment at this time.  This medical opinion is supported by a July 2014 and August 2014 medical opinions from the Veteran's treating VA psychologist, Dr. J.T.  Dr. J.T. summarized the Veteran's current PTSD symptoms and then opined that the Veteran continued to "endorse significant symptoms of PTSD that negatively impact his daily functioning," despite treatment and therapy.  

The Board finds the August 2013, July 2014, and August 2014 VA medical opinions to be competent and credible evidence, and the opinions are supported by the VA mental health treatment records.

The Board notes that the December 2012 VA examiner previously found that the Veteran's PTSD would not render him unable to obtain/maintain substantially gainful employment.  However, since the examination, the Veteran, in a January 2013 statement, indicated that his PTSD medications had been increased, which affected his employability.  The VA examiner did not consider the Veteran's PTSD medications in forming the decision or review the more recent medical opinions from the Veteran's treating VA physicians.  Thus, the Board finds the August 2013, July 2014, and August 2014 VA medical opinions to be more probative, as the opinions consider the most recent and current severity of the Veteran's service-connected PTSD and are from his treating VA psychiatrist and psychologist who would have prescribed the increased PTSD medications for the Veteran and treated his PTSD symptoms.  

Accordingly, in light of the favorable VA medical opinions from the Veteran's treating physicians and the lack of contrary competent evidence, reasonable doubt is resolved in favor of the Veteran at this time.  Thus, the Board finds that the Veteran's service-connected PTSD precludes him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences at this time.  Thus, entitlement to TDIU is warranted. 
 
ORDER

The claim of entitlement to a TDIU due to the service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


